Exhibit 10.5

EAST BOSTON SAVINGS BANK

AMENDED AND RESTATED

EMPLOYEE SEVERANCE COMPENSATION PLAN

This East Boston Savings Bank Amended and Restated Employee Severance
Compensation Plan is dated this 28th day of July, 2014, by East Boston Savings
Bank, a corporation organized and existing under the laws of the Commonwealth of
Massachusetts (the “Bank”).

WITNESSETH

WHEREAS, the Board of Directors of the Bank (the “Board”) adopted an employee
severance compensation plan on April 21, 2008 (the “Original Plan”); and

WHEREAS, in connection with the conversion of Meridian Financial Services,
Incorporated (the “MHC”) from the mutual holding company to the stock holding
company form of organization, the Bank desires to amend and restate the Original
Plan in order to remove any reference to the MHC structure and to make certain
other changes; and

WHEREAS, the Original Plan may be amended by the Board.

NOW, THEREFORE, effective April 21, 2008, the Bank hereby amends and restates
the Original Plan in its entirety.

 

A. Purpose.

The primary purpose of the East Boston Savings Bank Amended and Restated
Employee Severance Compensation Plan (the “Plan”) is to ensure the successful
continuation of the business of the Bank and the fair and equitable treatment of
the Bank’s employees following a Change in Control (as defined below).

 

B. Covered Employees.

Subject to paragraph C below, any employee of the Bank with at least one year of
service as of his or her termination date shall be eligible to receive a Change
in Control Severance Benefit (as defined below) if, within the period beginning
on the effective date of a Change in Control and ending on the first anniversary
of such date, (i) the employee’s employment with the Bank is involuntarily
terminated or (ii) the employee terminates employment with the Bank voluntarily
after being offered continued employment in a position that is not a Comparable
Position (as defined below).

 

C. Limitations on Eligibility for Change in Control Severance Benefits or
Management Restructuring Benefits.

 

  (1) No employee shall be eligible for a Change in Control Severance Benefit if
(a) his or her employment is terminated for “Cause,” (b) he or she is offered a
Comparable Position and declines to accept such position, or (c) the employee
is, at the time of termination of employment, a party to an individual
employment agreement or change in control agreement with the Bank and/or
Meridian Bancorp, Inc., a Maryland corporation (the “Company”).



--------------------------------------------------------------------------------

  (2) For purposes of this Plan, a termination of employment for “Cause” shall
include termination because of the employee’s personal dishonesty, incompetence,
willful misconduct, breach of fiduciary duty involving personal profit,
intentional failure to perform stated duties, willful violation of any law,
rule, or regulation (other than traffic violations or similar offenses) or final
cease-and-desist order, or material breach of any provision of the Plan.

 

  (3) For purposes of this Plan, a “Comparable Position” shall mean a position
that would (a) provide the employee with base compensation and benefits that are
comparable in the aggregate to those provided to the employee prior to the
Change in Control; (b) provide the employee with an opportunity for variable
bonus compensation that is comparable to the opportunity provided to the
employee prior to the Change in Control; (c) be in a location that would not
require the employee to increase his or her daily one way commuting distance by
more than thirty-five (35) miles as compared to the employee’s commuting
distance immediately prior to the Change in Control; and (d) have job skill
requirements and duties that are comparable to the requirements and duties of
the position held by the employee prior to the Change in Control.

 

D. Definitions of Change in Control.

For purposes of this Plan, “Change in Control” means the occurrence of any one
of the following events:

 

  (1) Merger: The Company merges into or consolidates with another corporation,
or merges another corporation into the Company, and as a result, less than a
majority of the combined voting power of the resulting corporation immediately
after the merger or consolidation is held by persons who were stockholders of
the Company immediately before the merger or consolidation;

 

  (2) Acquisition of Significant Share Ownership: A report on Schedule 13D or
another form or schedule (other than Schedule 13G) is filed or required to be
filed under Sections 13(d) or 14(d) of the Securities Exchange Act of 1934, if
the schedule discloses that the filing person or persons acting in concert has
or have become the beneficial owner(s) of 25% or more of a class of the
Company’s voting securities, but this clause (2) shall not apply to beneficial
ownership of Company voting shares held in a fiduciary capacity by an entity of
which the Company directly or indirectly beneficially owns 50% or more of its
outstanding voting securities;

 

  (3) Change in Board Composition: During any period of two consecutive years,
individuals who constitute the Company’s Board of Directors at the beginning of
the two-year period cease for any reason to constitute at least a majority of
the Company’s Board of Directors; provided, however, that for purposes of this
clause (3), each director who is first elected by the Board of Directors (or
first nominated by the Board of Directors for election by the stockholders) by a
vote of at least two-thirds ( 2⁄3) of the directors who were directors at the
beginning of the two-year period shall be deemed to have also been a director at
the beginning of such period; or

 

  (4) Sale of Assets: The Company or the Bank sells to a third party all or
substantially all of its assets.

 

2



--------------------------------------------------------------------------------

E. Determination of the Change in Control Severance Benefit.

 

  (1) The Change in Control Severance Benefit payable to an eligible employee
under this Plan shall be determined under the following schedule:

 

  (a) An eligible employee who does not receive a benefit pursuant to paragraph
(b) of this Section shall receive a Change in Control Severance Benefit equal to
the product of (i) the employee’s years of service from his or her hire date
(including partial years) through the termination date and (ii) an amount equal
to two (2) weeks of the employee’s Base Compensation (as defined below). A “year
of service” shall mean each 12-month period of service following an employee’s
hire date determined without regard the number of hours worked during such
period(s). The minimum payment to an eligible employee under this paragraph
shall be an amount equal to two (2) weeks of Base Compensation and the maximum
payment to an eligible employee shall be an amount equal to one hundred four
(104) weeks of Base Compensation.

 

  (b) An eligible employee-officer designated by the Board of Directors prior to
a Change in Control shall receive a Change in Control Severance Benefit equal to
the greater of the benefit in paragraph E(1)(a) or fifty-two (52) weeks of Base
Compensation.

 

  (c) The Change in Control Severance Benefit shall be paid in a lump sum not
later than five (5) business days after the date of the employee’s termination
of employment.

 

  (2) For purpose of determinations under this paragraph E, “Base Compensation”
shall mean:

 

  (a) For salaried employees, the employee’s annual base salary at the rate in
effect on his or her termination date or, if greater, the rate in effect on the
date immediately preceding the Change in Control.

 

  (b) For employees whose compensation is determined in whole or in part on the
basis of commission income, the employee’s base salary at termination (or, if
greater, the employee’s base salary on the date immediately preceding the
effective date of the Change in Control), if any, plus the commissions earned by
the employee in the twelve (12) full calendar months preceding his or her
termination date (or, if greater, the commissions earned in the twelve (12) full
calendar months immediately preceding the effective date of the Change in
Control).

 

  (c) For hourly employees, the employee’s total hourly wages for the twelve
(12) full calendar months preceding his or her termination date or, if greater,
the twelve (12) full calendar months preceding the effective date of the Change
in Control.

 

F. Withholding.

All payments will be subject to customary withholding for federal, state and
local tax purposes.

 

3



--------------------------------------------------------------------------------

G. Parachute Payment.

Notwithstanding anything in this Plan to the contrary, if a Change in Control
Severance Benefit to an employee who is a “Disqualified Individual” shall be in
an amount which includes an “Excess Parachute Payment,” taking into account
payments under this Plan and otherwise, the benefit payable under this Plan
shall be reduced to the maximum amount which does not include an Excess
Parachute Payment. The terms “Disqualified Individual” and “Excess Parachute
Payment” shall have the same meanings as under Section 280G of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor provision
thereto.

 

H. Administration.

The Plan is administered by the Board of Directors, which shall have the
discretion to interpret the terms of the Plan and to make all determinations
about eligibility and payment of benefits. All decisions of the Board of
Directors, any action taken by the Board of Directors with respect to the Plan
and within the powers granted to the Board of Directors under the Plan, and any
interpretation by the Board of Directors of any term or condition of the Plan,
are conclusive and binding on all persons, and will be given the maximum
possible deference allowed by law. The Board of Directors may delegate and
reallocate any authority and responsibility with respect to the Plan.

 

I. Source of Payments.

Unless otherwise determined by the Board of Directors, all payments and benefits
provided under this Agreement shall be paid solely by the Bank. Notwithstanding
anything in this Agreement to the contrary, no provision of this Agreement shall
be construed so as to result in the duplication of any payment or benefit.

 

J. Inalienability.

In no event may any Employee sell, transfer, anticipate, assign or otherwise
dispose of any right or interest under the Plan. At no time will any such right
or interest be subject to the claims of creditors, nor liable to attachment,
execution or other legal process.

 

K. Governing Law.

The provisions of the Plan will be construed, administered and enforced in
accordance with the laws of the Commonwealth of Massachusetts, except to the
extent that federal law applies.

 

L. Severability.

If any provision of the Plan is held invalid or unenforceable, its invalidity or
unenforceability will not affect any other provision of the Plan, and the Plan
will be construed and enforced as if such provision had not been included.

 

M. No Employment Rights.

Neither the establishment nor the terms of this Plan shall be held or construed
to confer upon any employee the right to a continuation of employment by the
Bank, nor constitute a contract of employment, express or implied. The Bank
reserves the right to dismiss or otherwise deal with any employee to the same
extent and on the same basis as though this Plan had not been adopted. Nothing
in this Plan is intended to alter the at-will status of the Bank’s employees, it
being understood that, except to

 

4



--------------------------------------------------------------------------------

the extent otherwise expressly set forth to the contrary in an individual
employment-related agreement, the employment of any employee may be terminated
at any time by either the Bank or the employee with or without cause.

 

N. Amendment and Termination.

The Plan may be terminated or amended in any respect by resolution adopted by a
majority of the Board of Directors, unless a Change in Control has previously
occurred. If a Change in Control occurs, the Plan no longer shall be subject to
amendment, change, substitution, deletion, revocation or termination in any
respect whatsoever. The form of any proper amendment or termination of the Plan
shall be a written instrument signed by a duly authorized officer or officers of
the Bank, certifying that the amendment or termination has been approved by the
Board of Directors. A proper amendment of the Plan automatically shall effect a
corresponding amendment to each Participant’s rights hereunder. A proper
termination of the Plan automatically shall effect a termination of all
employees’ rights and benefits hereunder.

 

O. Required Provisions.

 

  (1) In the event any of the provisions of this Section P are in conflict with
the terms of this Plan, this Section P shall prevail.

 

  (2) The Bank’s Board of Directors may terminate an employee’s employment at
any time, but any termination by the Bank, other than termination for Cause,
shall not prejudice an employee’s right to compensation or other benefits under
this Plan. An employee shall not have the right to receive compensation or other
benefits for any period after Termination for Cause.

 

  (3) Any payments made to employees pursuant to this Plan, or otherwise, are
subject to and conditioned upon their compliance with 12 U.S.C. §1828(k) and
FDIC regulation 12 C.F.R. Part 359, Golden Parachute and Indemnification
Payments.

 

  (4) An employee shall not have a “termination of employment” until he or she
has a “separation from service” within the meaning of Section 409A of the Code
and the regulations promulgated thereunder. If an employee is a “specified
employee,” the payment may be delayed and paid to the employee on the first day
of the seventh month following termination of employment if required to avoid
penalty under Section 409A of the Code.

 

5